DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 
2.	Claims 2-7, 9-19 and 21-24 are pending.  Claims 2, 14 and 24 are independent.  Claims 2, 7, 12-14, 19 and 24 are currently amended.  Amendments to the claims are accepted.

3.	The IDS submitted on 9/21/2021 has been considered.

Response to Arguments
4.	Applicant’s arguments filed on 6/25/2021 have been fully considered; however, they are not persuasive based on new ground(s) of rejection.  Notice that the amendment of claim 8 has overcome rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

	In responding to Applicant’s argument “Patani does not teach or suggest a processor circuitry to generate a unique system identifier based on first security circuitry associated with the client host device, as is claimed by the Applicant in claim 2.  Furthermore, Patani does not reference security circuitry or hard-ware based security at all” (p. 9 of Applicant’s Remarks), Examiners respectfully disagree.  Patani discloses client computer 103 generating a unique generate a unique identifier based on first security circuitry associated with the client host device”.

	In responding to Applicant’s argument Cureton fails to disclose “a processor circuitry to ” because “While the Cureton reference discloses creating a single
secure communication tunnel, there is no discussion does not disclose anything related to a
second secure communication tunnel. Additionally, Cureton does not disclose anything related to
a secure communication tunnel between a security circuitry of a virtual machine. There is no mention of virtual machine implementations in the Cureton reference. Finally, the Cureton
reference also does not reference anything related to security circuitry or any hardware-based
security” (p. 9-10 of Applicant’s Remarks), Examiners respectfully disagree.  Cureton discloses the license management sever establishing a another secure SSH tunnel with the client [para. 6-7 and 16-17].  Thus, the secure SSH tunnel would be corresponding to “a first secure channel” as recited in the claims.  Cureton also discloses a client sending a request to obtain a license to a license management server using secure communication protocol/channel HTTPS [para. 6, 16 and 26] that would be corresponding to “a second secure channel”.  Furthermore, Cureton although does not explicitly disclose client being a virtual machine; however, Patani discloses it a processor circuitry to ” as recited in the claims.

	Accordingly, all pending claims 2-7, 9-19 and 21-24 stands rejected under 35 U.S.C. 103(a) as being obviousness based on Patani, Cureton and Coley.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 2-7, 9-19 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patani (US PG Pub. 2015/0020069) in view of Cureton (US PG Pub. 2014/0189346) and further in view of Coley (US PG Pub. 2005/0251490). 
As regarding claim 2, Patani discloses A non-transitory storage device including instructions that, when executed, cause processor circuitry in the client host device [para. 24; processor executing program instructions] to at least: 
generate a unique identifier based on first security circuitry associated with the client host device [para. 7 and 25; generating unique system identifier]; 
Patani does not explicitly disclose limitation establish a first secure channel between the first security circuitry of the client host device and second security circuitry of a remote license server using the unique identifier; however, Cureton discloses it [para. 6-7 and 16-17; establishing SSH tunnel based on the temporary identifier].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Patani’s system to further comprise the missing claim features, as disclosed by Cureton, in order to provide a secure environment to serve license request from users in an unsecure environment such as Internet [Cureton para. 5].
Cureton further discloses limitation cause transmission of license data to the second security circuitry of the remote license server, via the secure channel, the license data corresponding to an appliance [para. 33; communicating data/message/request via the secure channel]; 
Patani and Cureton do not explicitly disclose limitation in response to obtaining a communication indicative of a validity of the license data from the remote license server, activate the appliance; however, Coley discloses it [para. 24-25, 31 and 46-47; enabling software application if the license is valid].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Patani and Cureton’s system to further comprise the missing claim features, as disclosed by Coley, in order to control the use of license software [Cureton para. 17].
Cureton further discloses [para. 6, 16 and 26; establishing secure communication channel HTTPS].

As regarding claim 3, Cureton further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value stored inHANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 16Attorney Docket No. P78071-ClResponse to non-final Office action dated March 25, 2021 U.S. Serial No. 16/373,300software guard extension (SGX) circuitry of the client host device [para. 33; communicating data/message/request via the secure channel].  

As regarding claim 4, Cureton further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value stored in trusted execution environment (TEE) circuitry of the client host device [para. 33; communicating data/message/request via the secure channel].  

As regarding claim 5, Coley further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value generated using random number generation circuitry of the client host device [para. 97 key being generated with a random number].  

As regarding claim 6, Coley further discloses The non-transitory storage device of claim 2, wherein the unique identifier is a unique data value generated using secure clock circuitry associated with the client host device [para. 52; request for license validity including hardware identifier with a time stamp].  

As regarding claim 7, Patani further discloses The non-transitory storage device of claim 2, wherein the instructions cause the processor circuitry to establish the first secure channel by causing transmission of information representative of a unique data value generated using the license data associated with the appliance and at least one of: 
data representative of a media access control (MAC) address of the  client host device [para. 7 and 25; the unique system identifier generated using MAC address]; 
data representative of a client host device name of the  client host device; 
data representative of a client host device IP address of the client host device; or 
data representative of metadata of the client host device.  

As regarding claim 9, Coley further discloses The non-transitory storage device of claim 2. wherein the instructions [para. 29; transmitting license information periodically].  

As regarding claim 10, Coley further discloses The non-transitory storage device of claim 2. wherein the instructions cause the processor circuitry to cause transmission of at least one of the unique identifier or the license data second security circuitry on an event driven basis [para. 29; transmitting license information periodically].  

As regarding claim 11, Cureton further discloses The non-transitory storage device of claim 2. wherein the instructions cause the processor circuitry to [para. 6-7 and 16-17; creating SSH tunnel upon request].  

As regarding claim 12, Cureton further discloses The non-transitory storage device of claim 2, wherein the instructions cause the processor circuitry to establish the first secure channel between the first security circuitry and the second security circuitry, responsive to receipt by the client host device of a license request including respective license data corresponding to a plurality of cloned appliances communicatively coupled to the client host device [para. 6-7 and 16-17; creating SSH tunnel upon request].  

As regarding claim 13, Cureton further discloses The non-transitory storage device of claim 2. wherein the instructions that [para. 6-7 and 16-17; creating SSH tunnel upon request].  

As regarding claim 14, Patani, Cureton and Coley also disclose A method to validate an appliance, the method comprising: 
generating, by executing an instructions with a processor on a client host device, a unique identifier based on first security circuitry associated with the client host device [Patani para. 7 and 25; generating unique system identifier]; 
establishing, by executing an instruction with the processor of the  client host device, a first secure channel between the first security circuitry associated with the client host device and second security circuitry associated with a remote license server using the unique identifier [Cureton para. 6-7 and 16-17; establishing SSH tunnel based on the temporary identifier]; 
causing, by executing an instruction with the processor of the client host device, transmission of license data to the second security circuitry associated with the remote license server via the first secure channel, the license data associated with the appliance [Cureton para. 33; communicating data/message/request via the secure channel]; 
in response to obtaining a communication indicative of a validity of the license data from the remote license server, activating, by executing an instruction with the processor of the client host device, the appliance [Coley para. 24-25, 31 and 46-47; enabling software application if the license is valid]; and 
[para. 6, 16 and 26; establishing secure communication channel HTTPS].

As regarding claim 15, Cureton further discloses The method of claim 14, wherein the unique identifier is a unique data value stored in software guard extension (SGX) circuitry associated with the client host device [para. 33; communicating data/message/request via the secure channel].  
As regarding claim 16, Cureton further discloses The method of claim 14, wherein the unique identifier is a unique data value stored in trusted execution environment (TEE) circuitry associated with the client host device [para. 33; communicating data/message/request via the secure channel].  

As regarding claim 17, Coley further discloses The method of claim 14, wherein the unique identifier is a unique data value generated using random number generation circuitry associated with the client host device [para. 97 key being generated with a random number].  

As regarding claim 18, Coley further discloses The method of claim 14, wherein the unique identifier is a unique data value generated using secure clock circuitry associated with the client host device [para. 52; request for license validity including hardware identifier with a time stamp].  

As regarding claim 19, Patani further discloses The method of claim 14, wherein the establishing of the first secure channel includes causing transmission of information representative of a unique data value generated using the license data associated with the appliance and at least one of of: 
data representative of a media access control (MAC) address associated with the client host device [para. 7 and 25; the unique system identifier generated using MAC address]; 
data representative of a client host device name associated with the client host device; 
data representative of a client host device IP address associated with the client host device; or 
data representative of metadata associated with the client host device.  

As regarding claim 21, Coley further discloses The method of claim 14, further including causing transmission of at least one of the unique identifier or the: license data from the appliance to the second security circuitry at a plurality of temporal intervals [para. 29; transmitting license information periodically].  

 As regarding claim 22, Coley further discloses The method of claim 14, further including causing transmission of at least one of the unique identifier or the license data associated with the appliance to the second security circuitry on an event driven basis [para. 29; transmitting license information periodically].  

As regarding claim 23, Coley further discloses The method of claim 14, wherein the activating of the appliance includes activating the appliance responsive to receipt by of a signature generated by the second security circuitry confirming the validity of the license data associated with the appliance [para. 24-25, 31 and 46-47; enabling software application if the license is valid].  

As regarding claim 24, Patani, Cureton and Coley also disclose A client host device to validate an appliance, the client host device comprising: 
memory; instructions in the client host device; and processor circuitry to execute the instructions [Patani para. 24; processor executing program instructions] to: 
generate a key based on first security circuitry associated with the client host device [Patani para. 7 and 25; generating unique system identifier]; 
establish a secure channel between first security circuitry associated with the client host device and second security circuitry associated with a remote license server based on the key [Cureton para. 6-7 and 16-17; establishing SSH tunnel based on the temporary identifier]; 
cause transmission of license data to the second security circuitry of the remote licensed server via the secure channel, the license data corresponding to an appliance [Cureton para. 33; communicating data/message/request via the secure channel]; 
in response to obtaining a communication indicative of a validity of the license data from the remote license server, activate the appliance [Coley para. 24-25, 31 and 46-47; enabling software application if the license is valid]; and
[para. 6, 16 and 26; establishing secure communication channel HTTPS].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433